        Case: 5:17-cv-02540-SL Doc #: 32 Filed: 01/24/19 1 of 2. PageID #: 968



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STERLING JEWELERS INC.                            ) CASE NO. 5:17-CV-02540
                                                  )
                         Plaintiff,               ) JUDGE SARA LIOI
                                                  )
        vs.                                       )
                                                  )
ALEX AND ANI, LLC,                                ) JOINT STATUS REPORT
                                                  )
                         Defendant.               )
                                                  )

        In accordance with this Court’s Case Management Plan and Trial Order, Plaintiff Sterling

Jewelers Inc. (“Plaintiff”) and Defendant Alex and Ani, LLC (“Defendant”) hereby submit their

fifth Joint Status Report to the Court. The parties report as follows:

        1.     Status of Discovery: Discovery is closed.

        2.     Settlement Discussions: The parties have engaged in settlement discussions

during this reporting period.

        3.     Motions Filed or Pending: Plaintiff filed its motion for summary judgment on

January 15, 2019.

        4.     Other Developments: There has been no change in the status of the case during

this reporting period.

        5.     Consistent with the Case Management Plan and Trial Order, the parties intend to

submit their next Joint Status Report to the Court on or before March 11, 2019.




11861911 v1
        Case: 5:17-cv-02540-SL Doc #: 32 Filed: 01/24/19 2 of 2. PageID #: 969



                                     Respectfully submitted,


s/ Lori Welker                                     s/ Sally P. McDonald
YELENA BOXER (0071379)                             JOHN R. CLIMACO
LORI WELKER (0085109)                              SCOTT D. SIMPKINS
BENESCH, FRIEDLANDER, COPLAN &                     CLIMACO, WILCOX, PECA & GAROFOLI
  ARONOFF LLP                                        CO., L.P.A.
200 Public Square, Suite 2300                      55 Public Square, Suite 1950
Cleveland, Ohio 44114-2378                         Cleveland, Ohio 44113
Telephone: 216.363.4500                            Telephone: 216.621-8484
Facsimile: 216.363.4588                            jrclim@climacolaw.com
yboxer@beneschlaw.com                              sdsimp@climacolaw.com
lwelker@beneschlaw.com
                                                   MARK J. GERAGOS
Attorneys for Plaintiff Sterling Jewelers Inc.     GERAGOS & GERAGOS, P.A.
                                                   644 South Figueroa Street
                                                   Los Angeles, CA 90017
                                                   Telephone: 213.625.3900
                                                   mark@geragos.com

                                                   SALLY P. MCDONALD
                                                   GERAGOS & GERAGOS, P.A.
                                                   50 Exchange Terrace
                                                   Providence, RI 02905
                                                   Telephone: 401.465.3557
                                                   sally@geragos.com

                                                   Attorneys for Defendant Alex and Ani, LLC

                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2019, a copy of the foregoing Joint Status Report was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                 s/ Lori Welker
                                                 Attorney for Plaintiff
                                                 Sterling Jewelers, Inc.




11861911 v1
